COLLETT, C. J.
The question of notice has little to do with this controversy. Glaze only claims to assert his prior lien on the twenty-five and a half acres, the title bond for which he gave, and afterwards received the same in pledge for advances. Those who deal with equities can only take what the holder has to convey, and must notice the extent of the interest at his peril.
But there is no proof of anything due to the complainants. Where are the notes? If unpaid, why are they not produced? If paid or transferred, the complainant cannot proceed.
*512■ ■ It is a well-settled rule, that where two have a lien on one piece of property, and one of them'has a separate lien on another piece, he shall first exhaust that on which he has an exclusive lien, and charge the property jointly held only for the residue. Apply that rule here, and the twenty-five acres must be first sold. The case is referred to a master to take an account of what is due the complainants, the value of the several tracts, &c., and is continued for report.